
	

114 HRES 731 IH: Expressing the sense of the House of Representatives that mandates imposed on manufacturers requiring inclusion of unproven and unreliable technology in firearms is costly and punitive, and the prohibition of firearms without such features is an infringement on the rights of citizens under the Second Amendment.
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 731
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. LaMalfa submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that mandates imposed on manufacturers
			 requiring inclusion of unproven and unreliable technology in firearms is
			 costly and punitive, and the prohibition of firearms without such features
			 is an infringement on the rights of citizens under the Second Amendment.
	
	
 Whereas California has implemented a law requiring firearms manufacturers to micro laser-engrave a gun’s make, model, and serial number on two or more internal parts of each semiautomatic pistol so that, in theory, the information is imprinted on the cartridge casing in two locations when the firearm is fired;
 Whereas other States and the District of Columbia are considering similar mandates; Whereas based on the current state of this nascent technology, it is impossible to microstamp a firearm in two locations and have the required identifying information imprinted on the cartridge casing when fired;
 Whereas the scientific literature concludes there is no existing microstamping technology that will reliably, consistently, and legibly imprint the required identifying information from the tip of the firing pin of a semiautomatic pistol onto the cartridge casing it fires;
 Whereas one study found that the impressions were not decipherable nearly 50 percent of the time; Whereas the holder of the patent for the technology was a coauthor of peer-reviewed study that concluded, legitimate questions exist related to both the technical aspects, production costs, and database management associated with microstamping that should be addressed before wide scale implementation is legislatively mandated;
 Whereas a subsequent study noted the use of expensive scanning electron microscope (SEM) technology still failed to solve the problems associated with microstamping;
 Whereas the microstamping process is costly and time-consuming, and threatens the employment of thousands in the firearms industry;
 Whereas the passage of legislation requiring its use would raise the cost of legal firearms by well over $200 per gun for both law-abiding citizens seeking to exercise their Second Amendment right and for United States law enforcement personnel; and
 Whereas manufacturers have publicly stated it is impossible for any manufacturer to comply with the provisions of the California law which are invalid, that cannot be enforced, and that will not contribute to improving public safety: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)mandates imposed on manufacturers requiring inclusion of unproven and unreliable microstamping technology in firearms is costly and punitive; and
 (2)the prohibition of firearms without such features is an infringement on the rights of citizens under the Second Amendment.
			
